Citation Nr: 0422255	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty February 1942 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision issued by the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to increased 
ratings for hemorrhoids and residuals of a gunshot wound 
(GSW) to the left foot.  The veteran perfected his appeal as 
to both claims.

In a July 1999 rating decision, the RO confirmed and 
continued the denial of an increased disability rating for 
the neurological element (30 percent) of the veteran's claim 
for an increased rating for residuals of a GSW to the left 
foot.  However, separate disability ratings of 10 percent 
each were granted for the orthopedic element, traumatic 
arthritis of the left foot, and dermatological element, 
tender scar of the dorsum of the left foot, for the veteran's 
GSW claim.  As the Board noted in a February 2000 remand, 
that rating decision also correctly informed the veteran, 
since the combined rating for his GSW residuals (now 40 
percent) cannot exceed the rating for amputation at the 
elective level (amputation below the knee - 40 percent), he 
had been afforded the maximum benefit allowable and his claim 
was no longer in appellate status.  See 38 C.F.R. § 4.68 
(1999); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
RO confirmed and continued the denial of the claim for a 
compensable rating for hemorrhoids in a July 1999 
supplemental statement of the case (SSOC).

In February 2000, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with most of 
the Board's February 2000 remand, the July 2001 VA 
examination findings are inadequate for rating purposes.  
Even the July 2001 VA examiner recommended that the veteran 
be given a more extensive examination, possibly a 
sigmoidoscopy or anoscopy with some sort of anesthetic.  The 
veteran filed his claim in October 1994.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Even though the veteran 
indicated that he had been treated by private physicians, all 
of the private treatment reports he provided in response to a 
request to identify health care providers were duplicate 
treatment records prior to October 1993.  On remand, the RO 
should again ask the veteran to identify health care 
providers who have treated his hemorrhoids since October 
1993.  Pursuant thereto, the RO should obtain missing VA 
treatment records, and should schedule the veteran for a more 
extensive examination, including a flexible sigmoidoscopy or 
anoscopy with some sort of anesthetic.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, under 
the holding in Stegall, this case must be remanded again to 
ensure full compliance with the Board's previous February 
2000 remand and the provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
hemorrhoids and/or anemia since October 
1993 to the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from the VA 
Medical Centers in Lake City and 
Gainesville, Florida, for any treatment 
for hemorrhoids and/or anemia from 
October 1993 to September 1999 and from 
October 1999 to the present.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate 
entitlement to an increased (compensable) 
rating for hemorrhoids; and (2) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

3.  Following completion of 1 and 2 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination of the anus and rectum to 
assess the nature and extent of his 
hemorrhoid disorder.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
report.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment, including a flexible 
sigmoidoscopy or anoscopy with some sort 
of anesthetic.  The examiner should 
indicate whether the veteran's 
hemorrhoids: (1) are internal, external, 
or both; (2) are mild or moderate, (3) 
are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences, or (4) 
have persistent bleeding and with 
secondary anemia, or with fissures.  
Detailed clinical findings and a complete 
rationale should be provided for any 
opinion given.

4.  Following completion of the above, 
the RO should readjudicate the increased 
rating claim.  If any determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to further develop the veteran's claim and to 
ensure due process.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  38 
C.F.R. § 3.655 (2003).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




